C. A. 5th Cir. [Certiorari granted, 457 U. S. 1116.] Judgment vacated and case remanded for consideration of whether the Texas Constitution, as interpreted by the Court of Criminal Appeals of Texas in Ex parte Augusta, 639 S. W. 2d 481 (1982), offers respondent relief on grounds independent of the United States Constitution so as to render inappropriate a decision on federal constitutional grounds. City of Mesquite v. Aladdin’s Cas*1140tie, Inc., 455 U. S. 283 (1982); Mills v. Rogers, 457 U. S. 291 (1982).